DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

 	Claims 1, 2, 11, 18 and 20 have been amended. Claims 1-9 and 11-21 are pending.
 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-9 and 11-21, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
The previously pending rejection to claim 11, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

 	Regarding the previously pending 35 USC 101 rejection of claims 1-9 and 18-21, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11 and 18 are rendered vague and indefinite. The claims recite “training of the task manager to adjust at least one threshold”. However, it is unclear what the “at least one threshold” pertains to, thus making it impossible to determine the metes and bounds of the claim language. Clarification is required.
Dependent claims 2-9, 12-17 and 19-21 are rejected based upon the same rationale.

 	Claims 1-9, 11-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Independent claims 1 and 11 are deemed incomplete for omitting essential steps. The omitted step is language regarding a rejection of “the suggestion”, since the 
Dependent claims 2-9, 12-17 and 21 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis method claims 11-17 are directed to a series of steps. Thus the claims are directed to a process.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite task consolidation, including identifying, calculating, comparing, determining, generating, sending, receiving, and training steps.  
The limitations of identifying, calculating, comparing, determining, generating, sending, receiving, and training, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  

That is, other than reciting a processor, in the preamble, thus given no patentable weight, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include a processor, in the preamble.  The processor, in the preamble, in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processor, in the preamble, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

 Under step 2B of the analysis, the claims include a processor, in the preamble.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0048 of the specification, “For example, where the components comprise a general-purpose hardware processor configured 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remark, Applicant argues, in order to further clarify that the claims are directed to improving a technological process, or at least that the claim as a whole integrates its concept into a practical application, the independent claims 1, 11 and 18 each now explicitly recite that "the set of tasks includes a target task from a first external task source and a secondary task from a second external task source" and that the generated itineraries or suggestions recited in the claims comprise "a consolidation of the target task and the secondary task" originating from those first 
It is the application of the specific logic recited in the claims that provides the logic for associating data for tasks that residing on different external task sources, a problem specifically discussed in paragraphs [0009] and [0061] of the applicant's specification. The logic generates suggested consolidations of those tasks from different external task sources based on task location and user task-time completion data. These rules are what allow the claimed system to perform its function of communicating tasks to a user with a more efficient utilization of computer resources since the selective consolidation relives the computing system of using time and resources that would otherwise be consumed to serve to the user tasks that lack meaningful relationship. Moreover, the training of the task manager that proposes consolidations to adjust a threshold based on user rejected suggestions is a technical feature that is a specific practical application of the concept, and permits the underlying system to self-adjust to the user and to become more efficient in selecting what tasks it proposes for consolidation. Note that the MPEP is clear that "The specification need not explicitly set forth the improvement." See, MPEP 
The limitations recited in those claims define a set of rules that define how the underlying technology processes task information to reach consolidation suggestions, including training of a task manager to adjust thresholds using rejected consolidation suggestions. These are features well beyond just generally linking the organizing of human activity, or any other abstract concept, to a particular technological environment. The resulting claim as a whole therefore does not result in the monopolization of a judicial exception. See, MPEP 2106.05(e). As such, the present claims as now pending are similar to those held to be patent eligible by the Federal Circuit in McRO Inc. v. Bandai Nameco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (stating "that the ordered combination of claimed steps, using unconventional rules that relate sub-sequences of phonemes, timings, and morph weight sets, is not directed to an abstract idea and is therefore patent-eligible subject matter under§ 101.) . This is because the combination of claimed elements in claims 1, 10 and 18 recite unconventional rules that relate a set of tasks, user task-time completion data, time estimates, and data from rejected suggestions, allowing the underlying technology to perform the function of serving consolidation suggestions and/or itineraries in a manner not previously achievable by the technology. The applicant respectfully asserts that answer to the two-prong inquiry of the MPEP's 
Based on the Federal Circuit's DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) decision, claims are directed to improvements to the functioning of a computer when the "claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome." DDR at 1259, MPEP 2106.5(I)(A). As discussed above, the combination of claimed elements in claims 1, 10 and 18 recite unconventional rules that relate a set of tasks, user task-time completion data, time estimates, and data from rejected suggestions, to generate a consolidation suggestion define a particular solution or a particular way to achieve a desired outcome, and are not merely claims directed to the desired outcome. 
Moreover, the independent claims each recite a feature that defines: a task manager determines the secondary task location and generates the suggestion of the task consolidation, wherein data associated with a rejected suggestion is used for training of the task manager to adjust at least one threshold. 
The applicant respectfully asserts that such training of a task manager based on rejected consolidation suggestions is itself an element that is not routine or conventional activity in the field. Further, when considered in conjunction with the other elements of the claims, that the consolidation suggestions themselves comprise proposed consolidations of tasks originating from different external tasks sources as determined from the recited logic, that particular combination of elements is neither routine or conventional activity in the field. See. MPEP 2106.05(d). The 
As an initial point, with specific respect to method claims 11-17, other than reciting a processor, in the preamble, thus given no patentable weight, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
Specifically, as a result of “a processor” residing in the preamble, none of the method steps require a processor. Additionally, the claim language does not indicate that “the task manager” is executed on a processor.
In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea. The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.
Contrarily, here under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite task consolidation, including identifying, calculating, comparing, determining, generating and sending steps. 

Here, there is no improvement to any computer technology per se here, nor is there a set of "rules" (i.e., mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  Further, the specification does not describe a teaching about how the claimed invention improves a computer or other technology.  Rather, the abstract idea of task consolidation is merely implemented on general-purpose hardware (Applicant’s specification, paragraph 0048).
Additionally, DDR Holdings, LLC v. Hotels.com, is an example of additional elements other than those that are well‐understood, routine and conventional in the field.  In that case, the claims were directed to systems and methods of generating a composite web page that combines certain visual elements of a host website with the content of a third‐party merchant. The court found that the claim had additional limitations that amounted to significantly more than the abstract idea. Namely, the claim recited that when a third party’s advertisement hyperlink was selected by a user on a host’s web page, the system would automatically identify the host web page, retrieve corresponding “look and feel” information from storage for the host 
However, unlike the claims in DDR, which were necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks, the claims here have no additional limitations that amount to significantly more than the abstract idea.  
Here there isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0048 of the specification, “For example, where the components comprise a general-purpose hardware processor configured using software; the general-purpose hardware processor may be configured as respective different components at different times. Software may accordingly configure a hardware processor, for example, to constitute a particular component at one instance of time and to constitute a different component at a different instance of 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 3, 2022